(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, los únicos errores señalados por el demandado ape-lante son:
"1. La corte cometió grave y manifiesto error en la apreciación de la prueba o evidencia practicada en este caso.
“2. La corte cometió grave y manifiesto error considerando como prueba corroborativa del caso el parecido existente, a juicio del juez y por el conoci-miento personal de él, entre la demandante y la familia del demandado, mucho más cuando no hubo prueba de este parecido.
"3. Erró la corte al imponer las costas al demandado.”
Por cuanto, no encontramos en la apreciación de la prueba nin-gún error tan manifiesto que exija una revocación de la sentencia apelada.
Por Cuanto, lo dicho por el juez de distrito en su relación del caso y opinión sobre la cuestión del parecido, fué lo que sigue:
"La demandante en este caso lucha con el inconveniente de que su madre no pudo declarar por haber fallecido. Pero tiene a su favor, una prueba corro-borativa que establece una presunción moral muy fuerte para el juzgador y que pesa sobre nuestra conciencia, el parecido profundo con el demandado y su fa-milia, especialmente y de una manera chocante, con el hermano del demandado. Hija de una mujer trigueña del pueblo, como se declaró en juicio a preguntas de esta corte, es sin embargo una joven rubia, con los ojos, todas las caracterís-ticas faciales y el aire peninsular inconfundible de la familia Fernández Lasclotas, a- la que conocemos hace mucho tiempo. Cuando preguntamos en el juicio al her-mano del demandado Manuel Fernández, si no observaba el parecido latente y profundo de la joven con la familia, aún cuando dijo ruborizado que no, su son-risa fué más expresiva que la palabra, u
*969“No es que estemos fallando este caso por el parecido; pero es un elemento que nos impele moralmente a considerarlo como parte corroborativa de la prueba testifical. ’ ’
PoR cuaNto, el juzgador tuvo ante sí una joven de diecinueve años, al demandado y su hermano, todos los cuales declararon como testigos, estando advertido el demandado por la pregunta que hizo el juez al hermano de éste sobre la cuestión del parecido, que el juez tuvo en mente y estaba considerando tal cuestión, y tratándose como se trata de un juicio por la corte y no por jurado, o no existe el se-gundo de los supuestos errores señalados por el apelante, o si exis-tiera, no sería de tal naturaleza que por sí sólo justifique una re-vocación de la sentencia apelada.
Por Cuanto, no encontramos abuso de discreción en la imposi-ción de las costas.
Por tanto, se confirma la sentencia que dictó la Corte de Distrito de Arecibo en enero 30, 1936.
El Juez Asociado Sr. Wolf disintió.
El Juez Asociado Sr. D'e Jesús no intervino.